BAKES, Justice,
dissenting.
The district court certified, and this Court accepted for review pursuant to Idaho Appellate Rule 12, the following question:
“Whether Idaho Code § 5-402 requires that venue in an action against public officials be in the county in which the cause of action arose; or whether IRCP 40(e)(4) modifies the mandatory provisions of § 5-402 so as to allow the court to engage in an exercise of discretion and deny an otherwise proper motion for change of venue pursuant to § 5-402 upon a finding that the ends of justice would be promoted by retaining jurisdiction in the county where the action was filed.”
The Court today does not answer the question certified and accepted, i.e., “whether I.R.C.P. 40(e)(4) modifies the mandatory provisions of I.C. § 5-402,” but instead decides this case solely on the interpretation of I.C. § 5-402(2), an issue which was not directly briefed by the parties. While some of the briefing peripherally touches on that issue, it has not had the close attention which could be expected of counsel, primarily because the sole issue before the Court is the issue certified and accepted by us, ie., whether I.R.C.P. 40(e)(4) modifies the mandatory provisions of I.C. § 5-402.
The district court concluded that the provisions of 5-402 were mandatory and, but for the application of the discretionary provisions in I.R.C.P. 40(e)(4), he would have been required to change the venue to Ada County. R. p. 4, lines 18-25. The very question certified to this Court by the district court was “whether I.R.C.P. 40(e)(4) modifies the mandatory provisions of § 5-402____” If this Court is not going to address the issue certified and briefed and argued by the parties, then we should dismiss this certified appeal rather than decide this case upon an issue not certified, briefed or argued by the parties.
Furthermore, the Court’s statement, ante at 902, that “I.C. § 5-402’s authorization of venue in counties in which part of the cause of action arose must be interpreted to include counties impacted by the decision of public officials,” will render I.C. § 5-402’s provision totally meaningless. Every action of the State Land Board in disposing of or trading property has an impact throughout the entire state. Not only the counties where the land is located are impacted, but the State Endowment Fund from which the public schools throughout the state are partially financed, would be affected by the decision. Accordingly, if as the Court’s opinion indicates venue will lie in any county where the “impact of the board’s decision was felt,” then venue will lie in any county in Idaho for every decision of the State Land Board. The opinion of the Court cites no authority for that proposition, and indeed there is none. All of our prior decisions indicate the contrary.
We should either decide the certified question, or we should dismiss this appeal on the ground that the Rule 12 certification was improvidently granted.
I agree with the Court’s footnote 3, ante at 902, that judicial review of the land board’s administrative decision must be conducted in Ada County pursuant to I.C. § 67-5215(b). Our cases are clear that, in the absence of other statutory procedure for review of administrative decisions being set out in the statute, e.g., Swisher v. State Dept. of Environ. & Com. Serv., 98 Idaho 565, 569 P.2d 910 (1977); Mills v. Swanson, 93 Idaho 279, 460 P.2d 704 (1969), the procedure set out in the Administrative Procedures Act, I.C. § 67-5215(b), sets up the only means of appealing administrative agency decisions. Other types of civil actions, such as declaratory judgments, mandamus, etc., cannot be used to circumvent the procedure set out in the Administrative Procedures Act. Bone v. City of Lewiston, 107 Idaho 844, 693 P.2d 1046 (1984).
SHEPARD, J., concurs.